12 A.3d 207 (2011)
205 N.J. 75
In the Matter of Jeffrey P. SQUITIERI, an Attorney at Law (Attorney No. XXXXXXXXX).
M-863 September Term 2010, 067572
Supreme Court of New Jersey.
February 18, 2011.

ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20-11(a) and Rule 1:20-3(g)(4), seeking the immediate temporary suspension from practice of JEFFREY P. SQUITIERI of ENGLEWOOD, who was admitted to the bar of this State in 1994, and respondent through counsel having consented to the relief sought, and good cause appearing;
It is ORDERED that JEFFREY P. SQUITIERI is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that JEFFREY P. SQUITIERI be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any financial account maintained by JEFFREY P. SQUITIERI pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that JEFFREY P. SQUITIERI comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.